.    A_,.




                              November 20, 1957

    Honorable Raymond W. Vowel1         Opinion No, W-302.
    Acting Executive Director
    Board for Texas State Hospi-        Ret   Authority for the Board
     tals and Special Schools                 for Texas State Hospitals
    Box S, Capitol Station                    and Special Schools to ex-
    Austin, Texas                             pend moneys appropriated
                                              to it to reimburse the
                                              Texas Youth Council for
                                              facilities and equipment
                                              remaining at the Texas
                                              Blind Deaf and Orphans
                                              Schooi on the abandonment
    Dear Mr. Vowell:                          of the present site.
                 Your request for an opinion reads as follows:
                 "The Texas Youth Council has requested from
            this Board funds to assist them in relocating
            the Texas Blind, Deaf & Grphan School as author-
            ized by Senate Bill 478, Acts, 55th Legislature,
            R.S., 1957. The problems encountered by the
            Youth Council are sufficiently stated in a let-
            ter from Hon. James A. Turman, Acting Executive
            Director, to the Hon. Ban Ramsey, Lieutenant Gov-
            ernor, dated November 1,:1957, a copy of which is
            enclosed for your Information.
                 "It is the desire of this Board to assist
            the Youth Council If possible; however we have
            considerable doubt as to the availabilz!tyof
            funds to accompli* this purpose. In order that
            we might give a definite answer to the Youth
            Council's request, it Is requested that we have
            z;znopinion of your office on the following ques-
                :
                 "Does this Board have authority to use any
            of the funds appropriated to this Board or its
            institutions by House Bill 133, Acts, 55th Legis-
            lature, R.S., 1957, to accomplish this,purpose?n
              According to the letter from the Honorable James A.
    Furman, Acting Bxecutive Director, referred to in your request,
Honorable Raymond W. Vowell, page 2   (W-302)


the Texas Youth Council desires that the Board for Texas State
Hospitals and Special Schools reimburse the Youth Council for
the value of va,riousfacilities equipment and furnishing~at
thzhnresent site of the Texas Blind, Deaf and Orphans School
     0
          Sections 1, 2 and 3 of Senate Bill 478, Acts of the
55th Legislature, Regular Session, 1957, Chapter 389, provides
as follows:
         "Section 1. The Texas Youth Council is
    hereby authorized to relocate the State Blind,
    Deaf and Orphans School now situated on Bull
    Creek Road in the City of Austin, Texas, to a
    more suitable site.
          Wet. 2. From funds appropriated in the
     general appropriation bill, the Texas Youth
     Council is directed to construct a new Blind,
     Deaf and Orphans School.
         "Sec. 3. The Texas Youth Council is au-
    thorized to enter into an inter-agency contract
    with the Board for State Hospitals and Special
    Schools for the purpose of transferring the pres-
    ent site of the Blind, Deaf and Orphans School
    to the Board for Texas State Hospitals and Spe-
    cial Schools for use by the Hospital Board as it
    so needs. The Texas Youth Council is further
    authorized to accept by an inter-agency contract
    suitable land now owned or acquired by the Hos-
    pital Board for the purpose of constructing a
    new Blind, Deaf and Orphans School. Should the
    State Hospital Board not have a suitable tract
    of land for such purposes, then in such event
    the State Hospital Board shall purchase a suit-
    able tract of land in or near Austkn, Texas to
    be approved by the Texas Youth Council in ex-
    change for the present facilities at the Blind,
    Deaf and Orphans School. The Hospital Board is
    authorized to purchase such site out of any
    funds appropriated to them by House Bill No. 133
    of the 55th Legislature; provided, however, such
    monies shall not be appropriated or transferred
    from any medical treatment funds, for the pur-
    pose of this Act.
          Item 5'of the appropriation for the use and benefit of
the Blind, Deaf and Orphans School contained in House Bill 133,
Honorable Raymond W. Vowell, page 3   (W-302)


Acts of the 55th Legislature, Regular Session, Chapter 385,
provides:
                                   "For the Years Ending
                                August 1,      ""1;;; 31,
                                    1958
   "For constructing equipping,
     paying architect's fees and
     furnishing a new institution
     at a site selected by the
     State Youth Council with the
     prior approval of the governor
     after obtaining the advice of
     the Legislative Budget Board.
     Construction of institution and
     the procurement of a site to be
     in accordance with the rovi-
     sions of Senate Bill 47fi 55th
     Legislature ............I.... $1,514,000 U. B,"
          Section 1 of Senate Bill 478 authorizes the Texas
Youth Council to locate the State Blind, Deaf and Orphans
School. Section 2 authorizes the Texas Youth Council to con-
struct a new Blind, Deaf and Orphans School. Section 3 au-
thorizes the Texas Youth Council to transfer to the Board for
Texas State Hospitals and Special Schools the present site of
the Blind, Deaf and Orphans School. Section 3 further author-
izes the Youth Council to accept land of the Hospital Board
to be used as a site for the new school, and specificaJ.lypro-
vides that in the event the Hospital Board does not have a
suitable tract of land, it shall purchase such site from any
money appropriated to the Board other than medical treatment
funds.
          The purchase of the tract of land by the Hospital
Board to be approved by the Youth Council is "in exchange for
the present facilities at the Blind, Deaf and Orphans School."
Thus, the Legislature has specifically provided that the reim-
bursement to the Youth Council for the present site and faci-
lities will be land purchased by the Board for Texas State Hos-
pitals and Special Schools to be used as the site for the new
plant to be constructed by the Youth Council out of moneys
appropriated for that purpose. You are therefore advised that
the Board for Texas State Hospitals and Special Schools is not
authorized to reimburse the Youth Council for facilities, equip-
ment and furnishing at the present site of the Blind, Deaf and
Orphans School other than by the purchase of land above mentioned.
Honorable Raymond W. Vowell, page 4    (WW-302)




           The Board for Texas State Hospitals and Special
      Schools is authorized to purchase a suitable tract
      of land in or near Austin, to be approved by the
      Texas Youth Council in exchange for the present site,
      facilities equipment and furnishing at the Texas
      Blind, Dea4 and Orphans School Plant, but is not au-
      thorized to reimburse the Youth Council for the rea-
      sonable values thereof other than by the tract so
      purchased.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




JR:am:wb                              Assistant

APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Leonard Passmore
J. C. Davis, Jr.
John H. Minton, Jr.
Wayland C, Rivers, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:   James N. Ludlum